
	
		I
		111th CONGRESS
		1st Session
		H. R. 2665
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2009
			Ms. Matsui introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To establish national centers of excellence for regional
		  smart growth planning, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Centers of Excellence for Regional Smart Growth
			 Planning Act.
		2.National Centers
			 of Excellence for Regional Smart Growth Planning
			(a)Designation and
			 selection of national centers of excellenceIn accordance with the requirements of this
			 Act, the Administrator shall designate not fewer than 3 national centers of
			 excellence for regional smart growth planning, selected from metropolitan
			 planning organizations that have demonstrated regional planning excellence
			 by—
				(1)developing and using state-of-the-art data
			 and modeling tools that accurately estimate travel, air pollution, greenhouse
			 gas emissions, and other impacts from regional land use patterns and
			 transportation systems;
				(2)engaging a broad range of citizens and
			 stakeholders in regional planning in an interactive or innovative manner;
				(3)forming political
			 consensus through regional transportation plans that predict significant
			 improvements in future travel patterns, air emissions, and other impacts
			 compared to baseline projections;
				(4)showing
			 significant changes to land use patterns and transportation systems that
			 conform with regional transportation plans;
				(5)maintaining
			 effective partnerships with local, State, and Federal agencies working on
			 regional smart growth planning; and
				(6)providing expert
			 technical assistance.
				(b)GuidelinesThe Administrator shall develop guidelines
			 for the designation and operation of the Centers.
			(c)FundingOf
			 the amounts available to carry out this Act, the Administrator shall allocate
			 not more than $5,000,000 for each fiscal year to each Center to carry out this
			 section.
			(d)General
			 OperationThe Centers shall—
				(1)collect information and best practices
			 about—
					(A)regional smart
			 growth planning;
					(B)street design and
			 implementation of complete streets policy by local governments;
					(C)transit-oriented,
			 mixed-use, and infl. development;
					(D)use of data,
			 models, and performance metrics to develop smart growth plans;
					(E)needed upgrades to
			 models from MPOs; and
					(F)effective civic
			 engagement in regional smart growth planning;
					(2)distribute smart
			 growth planning information and best practices to MPOs that are seeking
			 to—
					(A)upgrade data,
			 models, and performance metrics;
					(B)achieve greenhouse gas reductions in
			 regional transportation plans; or
					(C)work effectively with units of local
			 government to coordinate regional planning and economic development
			 plans;
					(3)make research and development
			 recommendations to the Environmental Protection Agency and other appropriate
			 entities to further improve the quality and ease of smart growth
			 analysis;
				(4)work with appropriate institutions of
			 higher education and State and Federal agencies to further improve smart growth
			 analysis; and
				(5)provide technical assistance to grant
			 recipients under section 3.
				3.Implementation
			 grants
			(a)Grant
			 AuthorityThe Administrator,
			 in consultation with the Centers, may make grants on a competitive basis to
			 eligible entities for—
				(1)improving the
			 collection of data and the development of models for smart growth
			 planning;
				(2)implementing
			 comprehensive regional smart growth planning programs;
				(3)applying planning
			 outcomes in regional transportation plans; and
				(4)working with units
			 of local governments to coordinate land use, transportation, and air quality
			 planning.
				(b)Application
				(1)In
			 generalTo be eligible to
			 receive a grant under subsection (a), an entity shall submit to the
			 Administrator an application at such time, in such manner, and containing such
			 information and assurances as the Administrator may require.
				(2)Eligibility
			 requirementsAn entity is eligible to receive a grant under this
			 section only if such entity—
					(A)is an MPO;
					(B)commits to use funds to develop and
			 maintain a regional database that contains high quality data and modeling
			 capability;
					(C)agrees to make a good-faith effort to
			 produce and adopt plans that use the latest available estimates and assumptions
			 for population, land use, travel, employment, congestion, and economic
			 activity;
					(D)provides long-term
			 guidance to the public to minimize greenhouse gas emissions by reducing vehicle
			 miles traveled, offering more housing choices within existing urban centers,
			 and incorporating new housing and employment close to existing public
			 transportation options; and
					(E)has a demonstrated
			 record of working effectively with the units of local government within the
			 region.
					(c)Matching
			 requirements
				(1)Federal
			 shareThe Federal share of
			 the cost of a project under this section shall be 80 percent.
				(2)Non-federal
			 shareThe non-Federal share
			 of the cost of carrying out a project under this section may be provided
			 through an in-kind contribution.
				(d)ReportsNot later than 1 year after the end of the
			 grant period for which an MPO receives a grant under this section, such MPO
			 shall submit a report to the Administrator regarding the use of such grant.
			4.DefinitionsAs used in this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)CenterThe
			 term Center means a national center of excellence for regional
			 smart growth planning designated under section 2(a).
			(3)Complete streets
			 policyThe term
			 complete streets policy means a transportation law or policy at
			 the local, State, regional, or Federal level that ensures—
				(A)the adequate accommodation, in all phases
			 of project planning and development, of all users of the transportation system,
			 including pedestrians, bicyclists, public transit users, children, older
			 individuals, motorists, and individuals with disabilities; and
				(B)the consideration
			 of the safety and convenience of all users in all phases of project planning
			 and development.
				(4)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given such term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001(a)).
			(5)Metropolitan
			 Planning OrganizationThe term metropolitan planning
			 organization or MPO has the meaning given such term in
			 section 134(b)(2) of title 23, United States Code.
			(6)Smart
			 growthThe term smart
			 growth means policies regarding growth and development that—
				(A)recognize the effects of new growth and
			 development, including the environmental, economic, and social costs, such
			 as—
					(i)loss of open space, farmland, rural
			 landscapes, wildlife, or natural, cultural, scenic, or recreational resources;
			 or
					(ii)high public costs for infrastructure,
			 public facilities, or transportation that lead to disinvestment in older urban
			 or suburban areas; and
					(B)attempt to mitigate such effects in advance
			 so as to avoid or reduce the negative impacts of such effects.
				5.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Administrator to carry out this Act
			 $65,000,000 for each of fiscal years 2010 through 2015.
		
